LUMBARD, Circuit Judge,
concurring and dissenting:
Remaining of the same views which I expressed in my dissent in Golden v. Garafalo, I nevertheless concur with so much of Judge Cardamone’s opinion as directs the remand of this case to permit Judge Sweet to find reasons, if he can, to adhere to the order dismissing the complaint. If the law of the Circuit is to continue to be determined by the majority in Golden v. Garafalo, Judge Sweet’s task will rival the labors of Hercules.
Moreover, if Golden is to stand, our district courts will soon be burdened with an escalating stream of cases where purchasers of businesses have become disillusioned with the bargains they made. In this case, as in Golden, no investor needs the protection of the federal securities laws. Here the parties involved are relatively sophisticated businessmen who contracted to purchase a business in order to control its operation themselves. There is no good reason why the federal courts should hear such cases and permit such a totally unnecessary expansion of federal jurisdiction. To do so seems to disregard all that we are constantly told by our brethren on the Supreme Court, and that we ourselves know, about the overworked federal judicial system.
Undoubtedly counsel for the appellees will, at the appropriate time, move for en banc consideration of this case and the rule adopted by the Golden panel. I believe he will have more than one vote for such a motion.